923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Benjamin Frank FAIRLEY, Petitioner.
No. 90-8058.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 25, 1991.

On Petition for Writ of Mandamus.  (CR-87-27)
Benjamin Frank Fairley, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Benjamin Frank Fairley brought this mandamus petition seeking an order directing the district court to act on his 28 U.S.C. Sec. 2255 motion.  On December 3, 1990, the court acted on Fairley's motion;  Fairley's mandamus petition is moot.  Accordingly, although we grant permission to proceed in forma pauperis, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
PETITION DENIED.